Citation Nr: 0829665	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

3.  Whether the evaluation of the veteran's service-connected 
prostate cancer was properly reduced from 100 percent 
disabling to 60 percent disabling, effective October 1, 2005.

4.  Entitlement to an effective date earlier than October 10, 
2001, for the grant of service connection for PTSD.

5.  Entitlement to an effective date earlier than October 13, 
2004, for the grant of service connection for erectile 
dysfunction.

6.  Entitlement to an effective date earlier than October 13, 
2004, for the grant of special monthly compensation based on 
loss of use of a creative organ.

7.  Entitlement to an effective date earlier than December 
10, 2002, for the grant of entitlement to individual 
unemployability.

8.  Entitlement to special monthly compensation based on the 
need for aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
April 1968, and from June 1971 to September 1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from September 2003, and April and July 
2005 rating actions of the Roanoke, Virginia RO that granted 
service connection for prostate cancer, initially evaluated 
as 100 percent disabling effective December 10, 2002; PTSD, 
initially evaluated as noncompensable effective November 1, 
2001; and erectile dysfunction, evaluated as noncompensable 
effective October 13, 2004.  The RO also granted special 
monthly compensation based on loss of use of a creative organ 
effective October 13, 2004, and granted entitlement to 
individual unemployability, effective December 10, 2002.  
Finally, the RO denied special monthly compensation based on 
the need for aid and attendance or at the housebound rate.  
The veteran filed timely appeals of these decisions to the 
Board.  

In July 2005, the RO increased the evaluation of the 
veteran's PTSD to 50 percent disabling effective October 10, 
2001, and decreased the evaluation of the veteran's prostate 
cancer to 60 percent disabling effective October 1, 2005. 

Because the veteran's increased rating claims involve the 
propriety of the initial evaluations assigned, the Board has 
characterized these claims as indicated on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
regard the Board notes that because the assigned evaluation 
does not represent the maximum rating available for this 
disability, the veteran's claim challenging the initial 
evaluation remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The issues of entitlement to an initial rating in excess of 
50 percent for PTSD and entitlement to special monthly 
compensation based on the need for aid and attendance or at 
the housebound rate are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected erectile dysfunction is 
not productive of deformity of the penis with loss of 
erectile power.

2.  By an April 2005 rating decision, the RO informed the 
veteran that medical evidence reflected improvement in his 
prostate condition and that the RO proposed to reduce the 
prior evaluation from 100 percent to 60 percent disabling.

3.  The veteran's prostate disability is not productive of a 
current malignancy or persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.

4.  By a rating decision dated in July 2005, the RO reduced 
the rating for the veteran's prostate cancer to 60 percent 
disabling, effective October 1, 2005.

5.  The veteran's prior claim of service connection for PTSD 
was denied by the RO in July 1995; the veteran was sent 
notice of the adverse determination and about his appellate 
rights, but did not initiate a timely appeal.  

6.  On October 10, 2001, the RO is first shown to have 
received the veteran's application to reopen the previously 
denied claim of service connection for PTSD.  

7.  October 13, 2004 is the first date in the veteran's 
claims file showing a diagnosed of impotence.  

8.  October 13, 2004 is the first date in the veteran's 
claims file indicating loss of use of a creative organ. 

9.  As of December 10, 2002, the veteran first met the basic 
eligibility requirements for a TDIU rating.  

10.  In a July 2005 rating decision, the RO assigned a TDIU 
rating, effective on December 10, 2002.  

11.  In the year prior to December 10, 2002, the veteran's 
service-connected conditions alone are not shown to have 
precluded the veteran from performing all forms of 
substantially gainful employment consistent with educational 
and occupational background.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
disability rating for the service-connected erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.115b; Diagnostic Code 7522 (2007).

2.  The reduction of the disability evaluation for prostate 
cancer to 60 percent disabling, effective October 1, 2005, 
was proper, and restoration of a 100 percent evaluation is 
not warranted. 38 U.S.C.A. §§ 1155, 1159, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.105(e), 3.951, 4.115a; Diagnostic Code 
7528 (2007).

3.  The criteria for an effective date earlier than October 
10, 2001, for the grant of service connection for PTSD, have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.155(a), 3.400 (2007).  

4.  The criteria for an effective date earlier than October 
13, 2004, for the grant of service connection for erectile 
dysfunction, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2007).  

5.  The criteria for an effective date earlier than October 
13, 2004, for the grant of special monthly compensation based 
on loss of use of a creative organ, have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 
3.400 (2007).  

6.  An effective date earlier than December 10, 2002, for the 
award of a TDIU rating is not assignable.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.340, 
3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

With respect to the veteran's earlier effective date claims, 
the Board notes that the Court has held that VA's duties to 
notify and assist contained in VCAA are not applicable to 
cases in which the law, rather than the evidence, is 
dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

With respect to the veteran's increased rating claims, the 
Board notes that in letters dated in March 2006, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) , including that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The veteran 
was notified regarding what the evidence must show with 
respect to his claims, and also provided adequate notice of 
the evidence, which was not of record, that was necessary to 
substantiate the claims.  The veteran was informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf, and the 
veteran was generally invited to send information or evidence 
to VA that may support the claims.  

In this regard, the Board observes that in Dingess v. 
Nicholson, the Court held that upon receipt of an application 
for service connection, VA is required to notify a claimant 
of what information and evidence will substantiate the 
elements of the claim for service connection, including that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
veteran's claim for initial higher disability ratings for his 
service-connected disabilities; and under the circumstances, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records, VA examination 
reports, and statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Initial compensable rating for erectile dysfunction.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2007).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

The veteran contends that his service-connected erectile 
dysfunction should receive a higher evaluation.  The 
veteran's disability is currently evaluated as noncompensable 
under Diagnostic Code 7522.

In this regard, the Board notes that Diagnostic Code 7522 
provides that deformity of the penis with loss of erectile 
power is rated 20 percent disabling, and the adjudicator is 
to review for entitlement to special monthly compensation 
under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every 
instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31. 

The medical evidence in this case consists primarily of a VA 
fee basis examination dated in October 2004 in connection 
with his service-connected prostate cancer.  As part of this 
examination, the veteran reported that he had suffered from 
impotency for the previous three years and stated that he is 
unable to achieve or maintain an erection.  The veteran was 
indicated to have been treated for his impotence with oral 
medications, psychological consultations, and implants.  On 
examination, the veteran's genitalia and penis were normal 
and his testicles were tender.  

Based on the foregoing, a compensable evaluation is not 
warranted.  In order to warrant a higher evaluation, the 
veteran's disability must be productive of deformity of the 
penis with loss of erectile power.  While the veteran was 
noted in October 2004 to have loss of erectile power, the 
veteran's penis was noted to be normal.  In recognition of 
his erectile dysfunction, the veteran has been awarded 
special monthly compensation based on loss of use of a 
creative organ.  

The Board has considered whether a staged rating under 
Fenderson, supra, is appropriate for the veteran's service-
connected erectile dysfunction; however, the Board finds that 
the veteran's erectile dysfunction symptomatology has been 
stable throughout the appeal period.  As such, a staged 
rating for the disability is not proper.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for an initial 
compensable rating for erectile dysfunction.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and his initial rating claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's disability reflect so 
exceptional or unusual a disability picture as to warrant the 
assignment of higher evaluations on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1).  There is no indication that the 
disability result in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

III.  Whether the evaluation of the veteran's service-
connected prostate cancer was properly reduced from 100 
percent disabling to 60 percent disabling, effective 
October 2005.

In an April 2005 rating action, the RO proposed reducing the 
rating for the veteran's prostate cancer from 100 percent 
disabling to 60 percent disabling based on the findings in an 
October 2004 VA fee basis examination.  The veteran was 
notified of the RO's intent to reduce his 100 percent rating 
in a letter dated April 27, 2004.  In the letter, the veteran 
was afforded the opportunity for a hearing and was given 60 
days in which to submit additional evidence to show why his 
compensation payments should be continued at their present 
level.  See 38 C.F.R. § 3.105(e)(i).   

In July 2007, the RO reduced the evaluation of the veteran's 
service-connected prostate cancer from 100 percent to 60 
percent disabling effective October 1, 2005 and, by a letter 
dated in August 2005, informed the veteran of this decision.

The RO thus complied with the procedures required under 38 
C.F.R. § 3.105 for reducing the veteran's disability rating 
by notifying him of his rights, giving him an opportunity for 
a hearing and time to respond, and making the reduction 
effective no sooner than permitted. 38 C.F.R. § 3.105(e).

Next, the Board will address whether VA has met its burden of 
proving that the reduction was warranted.

The veteran's 100 percent rating for prostate cancer was made 
effective on December 10, 2002, and continued in effect until 
October 1, 2005.  Since the evaluation had not been in effect 
for five years or more, compliance with the provisions of 38 
C.F.R. § 3.344(a) and (b) is not required.  38 C.F.R. § 
3.344(c).  These provisions also do not apply to disabilities 
that have not become stabilized and are likely to improve.  
Reexaminations reflecting improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).

The veteran's prostate cancer is evaluated under Diagnostic 
Code 7528 relating to malignant neoplasms of the 
genitourinary system.  Under this code, malignant neoplasms 
are evaluated as 100 percent disabling.  

In addition, the Board also notes that diseases of the 
genitourinary system, short of malignancy, may result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating code 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Because the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

With respect to renal dysfunction, albumin and casts with 
history of acute nephritis; or, hypertension non-compensable 
under Diagnostic Code 7101, warrants a noncompensable rating.  
Albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension is at least 10 percent disabling under 
Diagnostic Code 7101, warrants a 30 percent rating.  Constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension is at least 40 percent disabling 
under Diagnostic Code 7101, warrants a 60 percent rating.  
Persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion, warrants an 80 percent rating.  
Requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular, warrants a 100 
percent rating.  38 C.F.R. § 4.115a. 

With respect to Voiding dysfunction, the particular voiding 
condition is to be rated as urine leakage, urinary frequency, 
or obstructed voiding. 

Urine leakage (continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence) 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day, warrants a 20 percent 
rating. Requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day, warrants a 40 percent 
rating.  Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day, warrants a 60 percent rating.  

Urinary frequency productive of daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night, warrants a 10 percent rating. Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night, warrants a 20 percent rating.  
Daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, warrants a 40 percent 
rating.  

Obstructed voiding productive of  symptomatology with or 
without stricture disease requiring dilatation 1 to 2 times 
per year, warrants a noncompensable rating. Marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of (i) 
post void residuals greater than 150 cc, (ii) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc/sec), 
(iii) recurrent urinary tract infections secondary to 
obstruction, (iv) stricture disease requiring periodic 
dilatation every 2 to 3 months, warrants a 10 percent rating.  
Urinary retention requiring intermittent or continuous 
catheterization, warrants a 30 percent rating.  38 C.F.R. § 
4.115a.

With respect to urinary tract infection, poor renal function 
is rated as renal dysfunction.  Long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management, warrants a 10 percent rating.  
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management, warrants a 30 
percent rating.  38 C.F.R. § 4.115a. 

The medical evidence in this case consists primarily of a VA 
fee basis examination dated in October 2004.  The examiner 
noted the veteran's medical history in the examination, to 
include his previous diagnosis of and treatment for prostate 
cancer.  The veteran indicated that he was treated with 
brachytherapy in spring of 2003 and was last treated for this 
condition in October 2004.  After examination, the veteran's 
previous diagnosis of malignant neoplasm of the genitourinary 
tract was changed to chronic prostatitis.  His current 
symptoms and residuals were noted to be groin pain, dysuria, 
and erectile dysfunction.  The veteran also indicated that he 
urinates ten to fifteen times per day at 30 to 60 minute 
intervals, and that during the night he urinates five to ten 
times at 1 to 2 hour intervals.  The veteran stated that he 
has constant dysuria and urinary incontinence.  The veteran 
indicated that he has problems starting his urine and that 
his urine is weak and with hesitancy, decreased force, and 
pain.  He indicated that he often requires pads or absorbent 
material due to incontinence.  After the examination, the 
veteran was contacted and clarified that he changes pads 3-4 
times per day depending on whether he is out and about or in 
the house.

Based on the foregoing, the Board finds that an evaluation in 
excess of 60 percent for the veteran's service-connected 
prostate cancer is not warranted.  In order to warrant a 
higher evaluation, the veteran's medical records would need 
to indicate a current malignancy or persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
This is not indicated by the medical evidence contained in 
the veteran's claims file.  Thus a 100 percent rating for 
renal dysfunction is not warranted and there is no other 
applicable rating criteria which would support a rating in 
excess of 60 percent.    

For the foregoing reasons, the Board finds that the evidence 
supports the reduction of the rating for the veteran's 
service-connected prostate cancer from 100 percent to 60 
percent, effective October 1, 2005.  As such, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

IV.  Earlier effective dates.

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

In addition, where new and material evidence is received 
after final disallowance, the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (q)(ii), (r).  

A.  PTSD, erectile dysfunction, special monthly compensation.

The record shows that the RO denied the veteran's previous 
claim of entitlement to service connection for PTSD in July 
1995.  The veteran was sent a notice of the denial and of his 
appellate rights, but did not initiate an appeal contesting 
the denial and the decision became final.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.302, 20.304, 20.305, 
20.1103.  This action constitutes a final adjudication of the 
claim filed in October 1992, based on the evidence then of 
record.  38 C.F.R. § 3.160(d) (2007).  

In October 2001, the veteran applied to reopen his claim of 
service connection for PTSD.  This claim was received at the 
RO on October 10, 2001.  In an April 2005 rating decision, 
the RO granted service connection for PTSD, effective on 
October 10, 2001.  

Here, the Board notes that the veteran was awarded service 
connection for PTSD effective on October 10, 2001, which is 
the date of receipt of his application to reopen the 
previously denied claim.  Based on 38 U.S.C.A. § 5110(a), 
therefore, the RO granted the earliest effective date for the 
grant of service connection permitted under the law.  
38 C.F.R. § 3.400 (q),(r).  There is no evidence of a claim 
for PTSD filed after the July 1995 final RO decision and 
before the claim to reopen received on October 10, 2001.  

In addition, the Board notes that the veteran was first noted 
to have impotence, and corresponding loss of use of creative 
organ, on October 13, 2004, the date of the VA fee basis 
examination.  This is the first indication in the veteran's 
claims file regarding his impotence and the corresponding 
loss of use of creative organ. 

As noted above, if a claim is not received within one year of 
separation from service, the effective date for a grant of 
service connection is the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  In this case the 
date of entitlement is October 13, 2004, the date the 
veteran's impotence was first noted in his medical records.

Here, the Board notes that because a disability is service-
connected does not mean that the effective date should be 
retroactive to service.  And the Board notes the veteran's 
claims file does not contain any indication that the veteran 
wished to claim service connection for these disabilities or 
claim entitlement to special monthly compensation prior to 
the effective dates currently assigned.  

In addition, records of the veteran's treatment are not 
adequate to serve as a claim of service connection.  While it 
is true that any communication or action indicating an intent 
to apply for one or more benefits administered by VA may be 
considered an informal claim, see 38 C.F.R. § 3.155(a), 
"[t]he mere presence of the medical evidence [in the record] 
does not establish an intent on the part of the veteran" to 
seek service connection for a condition.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  The records of the 
veteran's treatment prior to filing the claim of service 
connection, therefore, cannot by themselves serve as a claim 
of service connection.  The mere receipt of medical records 
cannot be construed as an informal claim.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  

For these reasons, the Board determines that effective dates 
earlier than October 10, 2001, for the grant of service 
connection for PTSD, and earlier than October 13, 2004 for 
service connection for erectile dysfunction and entitlement 
to special monthly compensation for loss of use of a creative 
organ, are not warranted.  

B.  TDIU.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim. 38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  

The award of an increased rating should normally be effective 
either on the date of receipt of the claim or on some date in 
the preceding year if it was ascertainable that the disorder 
had increased in severity during that time. See also 
VAOGCPREC 12-98.  A claim for a TDIU rating is considered one 
for an increased rating and is subject to the same rule.  
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable." See Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).  

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet App 125, 126 (1997).  

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after 
the claim is filed, the date that the increase 
is shown to have occurred (date entitlement 
arose) (38 C.F.R. § 3.400(o)(1));  

(2) if an increase in disability precedes the 
claim by a year or less, the date that the 
increase is shown to have occurred (factually 
ascertainable) (38 C.F.R. § 3.400(o)(2));  

(3) if an increase in disability precedes the 
claim by more than a year, the date that the 
claim is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).  

Here, the Board notes that, when a veteran indicates to VA 
that his service-connected disabilities have made him 
unemployable, this is to be considered a claim for TDIU. See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001 (July 6, 2001).  

In this case, the veteran's TDIU rating is currently 
effective on December 10, 2002.  This is the date that the 
veteran first met the eligibility criteria for this 
evaluation.  

In addition, a careful review of the veteran's claims file 
reveals no filing or submission before this date that could 
be construed as in informal claim for a TDIU rating.  

Thus, the question becomes whether the evidence showed a TDIU 
rating was warranted in the year prior to December 10, 2002.  
See Harper, supra.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).  

Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.  

In reaching such a determination, the central inquiry is 
whether the service-connected disabilities alone are of 
sufficient severity to produce unemployability. Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  

Prior to December 10, 2002, the veteran was service connected 
for the PTSD, evaluated as 50 percent disabling from October 
10, 2001.  He had no other service-connected disabilities.  
38 C.F.R. § 4.25.  He was then awarded a 100 percent 
evaluation for prostate cancer effective December 10, 2002.  
As of October 1, 2005, the evaluation of the veteran's 
service-connected prostate cancer was reduced to 60 percent 
disabling, and his total combined evaluation for compensation 
was 80 percent disabling. The veteran therefore did not meet 
the schedular criteria listed in 4.16(a) prior to December 
10, 2002.

In addition, the Board notes that the medical records prior 
to December 10, 2002 do not indicate that the veteran's 
service-connected disabilities rendered him unable to follow 
a substantially gainful occupation.  Here, the Board notes 
that December 2001 through June 2002 VA treatment notes 
indicated that the veteran was working as a security guard.  
A June 2002 note indicated that the veteran had quit this 
job.  The treatment note, however, indicated that the veteran 
had marketable job skills but that he would need to limit his 
exposure to highly stimulating, stress and crowded work 
environments due to his condition.  After June 2002, the 
medical does not indicate that the veteran was unemployable 
due to his service-connected PTSD.

Based on the foregoing, the Board must deny claim for an 
earlier effective date for the TDIU rating in this case.  The 
Board finds no competent evidence within the year prior to 
December 10, 2002 that factually established that the 
veteran's service-connected disabilities alone precluded the 
veteran from engaging all forms of substantially gainful 
employment consistent with work and educational background.  
An earlier effective date prior to December 10, 2002, for the 
award of a TDIU rating must be denied by operation of law.  


ORDER

An initial compensable evaluation for erectile dysfunction is 
denied.

The reduction of the disability rating for prostate cancer 
effective October 1, 2005, was proper, and restoration of a 
100 percent rating is not warranted.

An effective date earlier than October 10, 2001, for the 
grant of service connection for PTSD is denied.

An effective date earlier than October 13, 2004, for the 
grant of service connection for erectile dysfunction is 
denied.

An effective date earlier than October 13, 2004, for the 
grant of special monthly compensation based on loss of use of 
a creative organ is denied.

An effective date earlier than December 10, 2002, for the 
grant of entitlement to individual unemployability is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to an initial 
evaluation in excess of 50 percent for PTSD and entitlement 
to special monthly compensation based on the need for aid and 
attendance and at the housebound rating must be remanded for 
further action.  

Here, the Board notes that in a September 2003 rating 
decision, accompanied by a notice letter dated September 23, 
2003, the RO denied the veteran's claim for aid and 
attendance/housebound.  In a notice of disagreement dated 
September 16, 2004, the veteran disagreed with all actions 
taken by the RO.  The Board notes that this notice of 
disagreement was likely targeted at the RO's April 2004 
denial of service connection for PTSD, but the language of 
the notice was not so limited and could also cover the issues 
denied by the RO in September 2003.  The Board therefore 
finds that this notice of disagreement includes the veteran's 
claims for Dependents' Educational Assistance and for special 
monthly compensation based on the need for aid and attendance 
or at the housebound rate that were denied in September 2003.  

In May 2006, basic eligibility to Dependent's Educational 
Assistance was established.  This issue is therefore no 
longer before VA.  The RO, however, has never issued to the 
veteran a statement of the case with respect to the claim for 
special monthly compensation based on the need for aid and 
attendance and at the housebound rate.  Inasmuch as the RO 
has not furnished the veteran a statement of the case that 
address this issue, a remand is warranted.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. 
Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Regarding the veteran's service-connected PTSD, the medical 
evidence included the May 2005 VA examination report during 
which the veteran reported that  his PTSD hurt his ability to 
stay employed.  He reported that he was not employed and was 
living off his disability.  He was noted to be extremely 
agitated and irritable with some memory impairment.  The 
veteran denied hallucinations and his insight and judgment 
were indicated to be fair.  He was however noted to have a 
strong element of paranoia with additional elements of 
entitlement and grandiosity.  The veteran was diagnosed with 
PTSD and assigned a GAF score of 50.  The examiner did not 
specifically address the effect of the veteran's PTSD on his 
employment.

The July 2005 rating decision in which entitlement to TDIU, 
indicated that the veteran was unemployable due to his 
service-connected disabilities, pointing only to the findings 
regarding PTSD shown in the May 2005 VA examination.  The 
Board finds that an additional VA examination is necessary 
for determining the level of impairment, including 
occupational impairment, caused by PTSD.  In this regard, any 
additional VA treatment records from May 2004 to the present 
should be obtained and added t the claims file.  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peak, 22 Vet App. 37 (2008), 
held that section 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The veteran has not been provided notice of the evidence 
needed to substantiate his claims for increased ratings and 
did not comply with the notice requirements outlined in 
Vasquez.  On remand, the RO should ensure that content-
complying VCAA notice has been provided for this issue.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
notice letter which is consistent with 38 
U.S.C. § 5103(a), 38 C.F.R. § 3.159(b)(1) 
and the requirements of Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008) pertaining 
to the claim for entitlement to an 
increased rating for PTSD.

2.  The RO should furnish the veteran a 
statement of the case regarding the issue 
of entitlement to special monthly 
compensation based on the need for aid 
and attendance or at the housebound rate, 
to include notification of the need, and 
the appropriate time period, in which to 
file a substantive appeal to perfect the 
issues, in accordance with 38 C.F.R. 
§ 19.30.

3.  The RO should obtain all relevant 
records of VA treatment or evaluation 
since May 2004 and associate those 
records with the claims folder. 
4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA examination, by a 
psychiatrist, at an appropriate VA 
medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and a 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
necessary tests and studies, (to include 
psychological testing, if warranted), 
should be accomplished (with all findings 
made available by the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of: memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations . The examiner should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning scale score that represents 
the level of impairment due to the 
veteran's psychiatric disability, and an 
explanation of what the score means.  The 
examiner should also comment on degree of 
industrial/occupational and social 
impairment produced solely by the 
service-connected PTSD, if possible.

5.	Thereafter, the veteran's claim for an 
increased rating for PTSD should again 
be considered.  If any claims on 
appeal are not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the 
Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


